DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 7/20/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
in claim 1, line 12: “diagnostic parameters” should be “the diagnostic parameters”; and
in claim 1, line 15: “diagnostic parameters” should be “the diagnostic parameters”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “wherein the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are located at a transition between two planes” in lines 2-3, but it is not clear what elements are supposed to be located at a transition between two planes because of the use of the conjunction “or”.  It is not clear which of the following meanings is intended by the claim language:
(i) wherein (1) the combination of the reservoir and the one or more sensors or (2) the combination of the lab-on-a-chip and the dispenser are located at a transition between two planes
(ii) wherein (1) the reservoir; (2) one of the one or more sensors or lab-on-a-chip; and (3) the dispenser are located at a transition between two planes.
Clarification is required.
Claim 14 recites “the reservoir” in line 2 and “the reservoir” in line 3, but it is not clear if these recitations are referring to “a reservoir” in claim 1, lines 1-2 or “a second reservoir” in claim 13, line 2. Clarification is required.
Claim 15 is rejected by virtue of its dependence from claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0237771 (Runkewitz)(previously cited), in view of U.S. Patent Application Publication No. 2011/0034901 (Ziv)(previously cited), and further in view of U.S. Patent Application Publication No. 2008/0171950 (Franco)(previously cited(, and further in view of U.S. Patent No. 6,334,856 (Allen)(previously cited).
Runkewitz discloses a system, comprising a measurement unit 10, which is connected to a ring pessary 20 of Runkewitz.  Runkewitz discloses that any suitable parameters may be monitored (paragraph 0037 of Runkewitz).  Ziv discloses that glucose is a suitable parameter (paragraph 0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a glucose sensor in the device of Runkewitz since Runkewitz discloses any suitable parameter may be used and Ziv discloses one such parameter.  Runkewitz discloses that a drug dispensing system can be used in addition to the measurement unit (paragraph 0058 of Runkewitz).  Ziv discloses a controller, a dispenser, and a reservoir for releasing agents based on the detected glucose levels (paragraphs 0035, 0046, 0089, 0101, 0107, and 0112-0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the controller, the dispenser, and the reservoir in the device of Runkewitz since (1) it permits a treatment based on the glucose level of the patient, as suggested by Ziv, and/or (2) Runkewitz discloses a drug dispensing system in addition to the measurement system and Ziv discloses such a drug dispensing system.  
With respect to the reservoir and the dispenser of the combination, Runkewitz discloses that a drug dispensing system can be used in addition to, or instead of, the measurement unit (paragraph 0058 of Runkewitz).  From this disclosure, Runkewitz is suggesting that the drug dispensing system should be placed where the measurement system of Runkewitz should be and/or adjoining it.  Franco discloses that such reservoirs and dispensers are integrally formed into the ring-shaped structure (FIG. 5 and paragraph 0034 of Franco).  It would have been obvious to one of ordinary skill in the art at the time of invention to integrally incorporate the reservoir and the dispenser in the ring structure of Runkewitz, as suggested by Franco, since a placement of the reservoir and dispenser is required and Franco teaches a suitable location.
The combination teaches the release of anti-glycemic agents (paragraph 0113 of Ziv). Allen teaches that insulin, a recognized treatment for abnormal glucose readings, can be used for treatment (col. 18 of Allen).  It would have been obvious to use insulin as the treatment related to abnormal glucose levels since it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 1, the combination teaches or suggests a vaginal drug delivery and diagnostic system, comprising
a reservoir for a pharmaceutically active compound (the reservoir of Ziv integrally formed into the ring-shaped structure for the insulin of Allen), and
 one or more diagnostic sensors or a lab-on-a-chip (the glucose sensor of Ziv), and 
a dispenser (the dispenser of Ziv integrally formed into the ring-shaped structure) for delivering the compound from the reservoir to a vagina,
wherein the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member (the reservoir and dispenser of Ziv are integrally formed into the ring-shaped structure 20 of Runkewitz along with the sensors in the measuring unit) with a closed peripheral shape (the shape of the ring pessary 20 of Runkewitz) for dimensional stability configured for placement within the vagina (the device of Runkewitz is capable of this placement),
wherein: i. the one or more sensors or lab-on-a-chip (the glucose sensor of Ziv) are configured to measure diagnostic parameters and to transmit the diagnostic parameters to a receiver system (the controller of Ziv) and the dispenser (the dispenser of Ziv) is configured to adapt release of the active compound in response to instructions from the receiver system, which instructions are based on the diagnostic parameters transmitted; or ii. the one or more sensors or lab-on-a-chip are configured to measure diagnostic parameters and to directly control release of the pharmaceutically active compound by the dispenser, based on the diagnostic parameters measured; or iii. the one or more sensors or lab-on-a-chip are configured to measure diagnostic parameters and to transmit the diagnostic parameters measured to a doctor, and the dispenser is configured to adapt release of the active compound in response to instructions provided by the doctor by wireless transmission to a receiver comprised in the vaginal system and being connected to the dispenser.
With respect to claim 16, the combination teaches or suggests that the system is configured for a systemic delivery of the pharmaceutically active compound which is selected from the group consisting of drugs and hormones (the insulin of Allen). 
With respect to claim 18, the combination teaches or suggests that the measured diagnostic parameters comprise a blood glucose level (the glucose sensor of Ziv measures glucose); the pharmaceutically active compound comprises insulin (the insulin of Allen); and the dispenser (the dispenser of Ziv) is configured to release an amount of the insulin (the insulin of Allen) based on the measured blood glucose level and a desired blood glucose level (paragraphs 0035, 0046, 0089, 0101, 0107, and 0112-0113 of Ziv; col. 18 of Allen). 

Claims 4-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of U.S. Patent No. 4,031,886 (Morhenn)(previously cited).
Runkewitz discloses a ring pessary 20.  Morhenn discloses a ring pessary that distributes the stress of the contact between the pessary and the human anatomy over the surface (FIGS. 2-4 and col. 3 of Morhenn).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ring of Morhenn as the ring of Runkewitz since (1) it distributes the stress of the contact between the pessary and the human anatomy over the surface, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 4, the combination teaches or suggests that the closed peripheral shape is formed by two parts, one being larger than the other (the ring shape of Morhenn). 
With respect to claim 5, the combination teaches or suggests that each part of the two parts defines a plane, the plane defined by a first part of the two parts being offset with respect to the plane defined by a second part of the two parts (the ring shape of Morhenn). 
With respect to claim 8, the combination teaches or suggests that the positioning member is pear-shaped (the ring shape of Morhenn).
With respect to claim 9, the location of the measurement unit and reservoir within the ring shape of Morhenn would be located on its periphery and placed at the location of maximum effectiveness for detection and storage.  As such, the locations of the measurement unit and reservoir within the ring shape of Morhenn are results-effective variables that would have been optimized through routine experimentation based on the factors of the location of maximum effectiveness for detection and storage.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the locations of the measurement unit and reservoir within the ring shape of Morhenn so as to obtain the desired effectiveness for detection and storage.  Thus, the feature “the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are located at a transition between two planes” would have been obvious. 

Claims 10-11, 17, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, in view of U.S. Patent Application Publication No. 2006/0260619 (Moench)(previously cited) and U.S. Patent No. 3,789,838 (Fournier)(previously cited).
Runkewitz discloses a ring pessary 20.  Moench discloses that a textured surface provides a better grip when maintaining the position of a device in a vagina (paragraph 0083 of Moench).  Fournier discloses a suitable textured surface in the form of minute protuberances (the protuberances 73 of Fournier; cols. 9 and 12-13 of Fournier).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the protuberances 73 of Fournier in the ring of Runkewitz so as to provide a better grip when maintaining the position of a device in a vagina.  
With respect to claim 10, the combination teaches or suggests that the positioning member is provided with a friction enhancer (the protuberances 73 of Fournier). 
With respect to claim 11, the combination teaches or suggests that the friction enhancer is formed by a surface mimicking vaginal rugae (the protuberances 73 of Fournier). 
With respect to claim 17, the combination teaches or suggests that the positioning member is at its surface provided with contact and/or absorption enhancers (the protuberances 73 of Fournier). 
With respect to claim 22, the combination teaches or suggests that the contact and/or absorption enhancers comprise protuberances (the protuberances 73 of Fournier).
With respect to claim 23, the combination teaches or suggests that the protuberances comprise microvilli (the protuberances 73 of Fournier).

Claims 13-14 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of U.S. Patent Application Publication No. 2010/0274105 (Rosenshein)(previously cited).
The combination teaches or suggests that the reservoir and the one or more sensors or lab- on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member (the reservoir and dispenser of Ziv are integrally formed into the ring-shaped structure 20 of Runkewitz along with the sensors in the measuring unit) with a closed peripheral shape (the shape of the ring pessary 20 of Runkewitz).  Rosenshein discloses the use of multiple reservoirs and dispensers (paragraphs 0040-0043 and FIG. 5 of Rosenshein).  It would have been obvious to one of ordinary skill in the art at the time of invention to use multiple reservoirs and dispensers so as to provide multiple doses.  Franco discloses that such reservoirs and dispensers are integrally formed into the ring-shaped structure (FIG. 5 and paragraph 0034 of Franco).  It would have been obvious to one of ordinary skill in the art at the time of invention to integrally incorporate the reservoirs and the dispensers in the ring pessary 20 of Runkewitz, as suggested by Franco, since placements of the reservoirs and dispensers are required and Franco teaches a suitable location and/or it makes the system have more structural integrity.
 With respect to claim 13, the combination teaches or suggests that the positioning member is provided with a second reservoir (the multiple reservoirs and dispensers of Rosenshein housed within the ring as suggested by Franco). 
With respect to claim 14, the combination teaches or suggests that a periphery of the reservoir is permeable to the pharmaceutically active compound in the reservoir (the reservoir of Ziv; paragraphs 0040-0043 of Rosenshein).
With respect to claim 31, the combination teaches or suggests a second capsule comprising a second reservoir and at least one of further diagnostic sensors, a lab-on-a-chip and a second dispenser (the multiple reservoirs and dispensers of Rosenshein housed within the ring as suggested by Franco; each reservoir and its accompanying dispenser being a capsule). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of Rosenshein, and further in view of one of U.S. Patent No. 4,609,640 (Morishita)(previously cited), U.S. Patent Application Publication No. 2003/0003105 (Gerber)(previously cited); or U.S. Patent Application Publication No. 2003/0049302 (Pauletti) (previously cited).
The combination teaches treatment (paragraphs 0033-0044 of Rosenshein).  It is known in the art to include absorption promoting additives to treatments (col. 6 of Morishita; paragraph 0065 of Gerber; paragraph 0091 of Pauletti) so as to make a treatment more effective.  It would have been obvious to one of ordinary skill in the art at the time of invention to include absorption promoting additives to the treatment of the combination so as to make a treatment more effective.
With respect to claim 15, the combination teaches or suggests that the first and second reservoirs are further provided with absorption promoting additives (the above 103 analysis). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Franco, and further in view of Allen, and further in view of U.S. Patent No. 2,538,197 (Holtman).
The combination teaches a ring pessary. Holtman discloses a packaging for shipping the pessary.  It is known in the art to encapsulate the ring pessary of the combination into a package, as suggested by Holtman, so as to protect the ring pessary during shipment and sale and before use.
With respect to claim 30, the combination teaches or suggests that the reservoir, and the one or more diagnostic sensors or the lab-on-a-chip, and the dispenser are comprised in a capsule (the packaging of Holtman). 

Response to Arguments
The Applicant’s arguments filed 7/20/2022 have been fully considered.
Claim objections
There are new claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections based on Runkewitz, Ziv, Franco, and Allen
The Applicant asserts:

    PNG
    media_image1.png
    345
    1199
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    1173
    media_image2.png
    Greyscale

It appears that the Applicant is arguing that when elements (the reservoir and the one or more sensors or lab-on-a-chip and the dispenser) are integrally incorporated into another structure (the structure of a positioning member), those elements are a component part of the structure.  In other words, the Applicant is asserting that “wherein the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member” means that the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are component parts of the positioning member.  
The point of the above argument is to reinforce a subsequent point that:

    PNG
    media_image3.png
    333
    1175
    media_image3.png
    Greyscale

[FIGS. 1A-1C of Runkewitz]
    PNG
    media_image4.png
    479
    1184
    media_image4.png
    Greyscale

It appears that the Applicant is asserting that “wherein the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member” means that the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are component parts that cannot exist separately from the other portions of the positioning member.  This necessarily means that the reservoir, the one or more sensors or lab-on-a-chip, the dispenser, and the rest of the positioning member must be a unified single material.  However, this interpretation is not in line with the Applicant’s own disclosure.  First, the specification does not, at any point, provide that the reservoir, the one or more sensors or lab-on-a-chip, the dispenser, and the rest of the positioning member are a unified single material or that the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are component parts that cannot exist separately from the other portions of the positioning member.  Second, the specification provides that, at least the electronic capsule, a first part of the positioning member, and a second part of the positioning member are separate parts that are connected.  In particular:
(A) “The position of the capsule in the positioning member can vary but the capsule is preferably located in between the two parts connecting two ring structures to ensure a position of the capsule closest to the cervix uteri, which is the exit of/entrance to the cavum uteri.” (pages 2-3 of the specification);
(B) “The system comprises an electronic capsule 6 that is comprised in a positioning member 7. The positioning member 7 comprises two separate parts 8 and 9 that are connected. The electronic capsule 6 is located in between the parts 8 and 9.” (page 9 of the specification); and
(C) “The system comprises two electronic capsules 6 that are comprised in a positioning member 13. The positioning member 13 comprises two separate parts 14 and 15 that are connected. The two electronic capsules 6 are located at the transition between the two parts 14 and 15.” (page 9 of the specification)
Third, when it comes to the use of the “integrally”, the specification uses the term once:

    PNG
    media_image5.png
    74
    845
    media_image5.png
    Greyscale

The term “integral part” is explained in the specification (with the use of the explanatory abbreviation “i.e.”)  as simply meaning “incorporated into the member structure”.  The specification does not specify the meaning of “incorporated”, but one definition on page 5 of the Merriam-Webster webpage defining “incorporate” that accompanied the Office Action dated 5/10/2021 was “to include (something) as part of something else”.
The definition does not preclude separate parts joining together to form a whole.  Also, this definition is consistent with the specification that discloses embodiments, including the elected embodiment of FIGS. 3-4E (shown below), that are made up of two separate parts 14 and 15 that are connected in which the two electronic capsules 6 are located at the transitions between the two parts 14 and 15.

    PNG
    media_image6.png
    677
    869
    media_image6.png
    Greyscale

FIGS. 4A-4D of the Present Application
As a result, the Applicant’s assertion that the combination does not teach “wherein the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member” is not persuasive since this recitation does not require that the reservoir; the one or more sensors or lab-on-a-chip; the dispenser; and the rest of the positioning member be an inseparable one-piece material.  The combination teaches or suggests “wherein the reservoir and the one or more sensors or lab-on-a-chip and the dispenser are integrally incorporated into the structure of a positioning member” because, as properly construed, the reservoir and dispenser of Ziv are formed into the ring-shaped structure 20 of Runkewitz along with the sensors in the measuring unit attached to the ring-shaped structure 20 so as to be included as part of the ring-shaped structure 20.
The Applicant asserts that (1) one of ordinary skill in the art would not have been motivated to modify Runkewitz such that the sensors are integrally incorporated, or (2) modifying the sensors of Runkewitz such that the sensors are integrally incorporated would render Runkewitz unsuitable of its intended use.  These arguments are not persuasive since they are not commensurate with the rejection.  The combination does not require a modification so as to make the sensors integrally incorporated with the positioning member in the fashion alleged by the Applicant since, as detailed above, the sensors of Runkewitz are integrally incorporated with the positioning member according to the broadest reasonable interpretation provided above.
The assertion that Ziv, Franco, and Allen do not cure the deficiencies of Runkewitz is not persuasive since Runkewitz does not have the deficiencies alleged by the Applicant.
The Applicant’s assertions that Morhenn, Moench, Fournier, Rosenhein, Morishita, Gerber, Pauletti, and Holtman do not cure the deficiencies of Runkewitz, Ziv, Franco, and Allen are not persuasive since Runkewitz, Ziv, Franco, and Allen do not have the deficiencies alleged by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791